Brannon, Judge,

(concurring:)

Say that the deed from Lewis Stover to Steven Stover is in the case. From this it is urged that the deed took away Lewis Stover’s interest, and it could not be re-vested in him but by deed. We cannot say it was not intended to operate, or ignore it; but we can say that the subsequent agreement recognized a joint ownership. Being under seal it estops Steven Stover from denying Lewis a share. Though the deed did pass title from Lewis, we may say he bought it back, or acquired right by purchase, release or in some way. The agreement warrants us to say so. The parties were *295joint owners, and that agreement divided the land, and thereafter the parties held their several parts in severalty. The rule is, that possession by one tenant in common is not adverse to the others; but in this case that agreement ended the joint ownership, and thereafter each held not as co-tenant, but in severalty, and if one should claim against the other, that other could rely on limitation. This would give Lewis Stover title over his brother. He would have good title under the statute. McNeely v. Oil Co., 52 W.Va. 616, point 8. But does a title by limitation enable one to go into equity to call for a deed from his adversary? I should say not as a rule; but here the parties consented to separate ownership and possession, and covenanted to convey. They agreed to convey, and'I think equity would enforce this covenant in order to make a showing of title by record. And I suppose there is jurisdiction in equity to remove a cloud, and in view of that covenant to enforce a deed. The statute passes hostile title to the adverse possessor-transfers title; but that gives no right to call on equity to compel a conveyance; but here is an agreement to convey. I think the agreement can be enforced in equity.